Citation Nr: 0720268	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-07 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for right kidney 
removal.

2.  Entitlement to service connection for a lower back 
condition, to include degenerative disc disease (DDD).


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1962 to January 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma (RO).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

For reasons explained immediately below, the Board believes 
that this case must be remanded for proper notice in 
compliance with 38 C.F.R. § 3.159(b)(1) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), and for additional 
evidentiary development of the veteran's claim of entitlement 
to service connection for right kidney removal.

Regarding proper notice, the Court of Appeals for Veterans 
Claims (the Court) held in Pelegrini that § 3.159(b) required 
VA to "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
Id., 18 Vet. App.  at 121.  The Board observes that January 
2004 VCAA notice provided to the veteran fails to comply with 
the requirements of Pelegrini.  

Regarding further evidentiary development for the veteran's 
claim for service connection for right kidney removal, the 
Board notes that in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2003), the 
Court held that where there is evidence of record satisfying 
the first two requirements for service connection (current 
disability and service-connected injury or disease), but no 
competent medical evidence addressing the third requirement 
(a nexus between the current disability and active service), 
VA must obtain a medical nexus opinion.

In this case, there is evidence of a current disability; the 
veteran's right kidney was removed in September 1968.  There 
is also evidence in the veteran's service medical records 
that the veteran complained of chest pain in August 1964 and 
December 1964, and a statement from H.D., who served with the 
veteran, which corroborates the veteran's contention that he 
suffered a chest and back injury during service.  Under these 
circumstances, the board finds that a medical nexus opinion 
must be obtained per Charles.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
appropriate VCAA notice.

2.  VBA should arrange for a physician to 
review the veteran's claims folder.  The 
reviewer should opine, to the extent 
possible, as to the cause of the removal 
of the veteran's right kidney, and 
specifically opine whether it is at least 
as likely than not that the removal of the 
veteran's right kidney was related to his 
military service. If the reviewing 
physician deems it to be necessary, 
physical examination of the veteran and/or 
diagnostic testing should  be 
accomplished.  A report should prepared 
and associated with the veteran's VA 
claims folder.

3.  Following the completion of the 
foregoing development, and after 
undertaking any additional developmental 
action which it deems to be necessary, VBA 
should readjudicate the veteran's claims of 
entitlement to service connection for right 
kidney removal and for a lower back 
disability.  If the benefits sought on 
appeal remain denied, in whole or in part, 
VBA should provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



